Citation Nr: 1028462	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-14 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right foot plantar fasciitis with intermetatarsal Morton's 
neuroma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from May 2001 to January 2002.    

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Veteran's claims file was subsequently 
transferred to the RO in St. Petersburg, Florida.  

After the most recent supplemental statement of the case was 
issued in July 2008, additional medical records were associated 
with the Veteran's claims file.  A waiver of agency of original 
jurisdiction (AOJ) consideration has not been received.  38 
C.F.R. § 20.1304 (2009).  These records, however, are either 
duplicative of those contained in the Veteran's claims file as of 
July 2008, or do not specifically pertain to treatment for the 
disability on appeal.  Therefore, the Board finds no prejudice to 
the Veteran in adjudicating her appeal herein.  

As the Veteran has perfected an appeal as to the initial rating 
assigned for her service-connected right foot disability, the 
Board has characterized the issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since the 
effective date of the grant of service connection.


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected 
plantar fasciitis of the right foot with intermetatarsal Morton's 
neuroma is manifested predominately by pain and tenderness and is 
not productive of severe symptoms of unilateral pes planus such 
as objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, or more nearly 
approximate a moderately-severe foot injury.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
right foot plantar fasciitis with intermetatarsal Morton's 
neuroma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Code 5279 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to 
the propriety of the initially assigned rating for her right foot 
disability from the original grant of service connection.  VA's 
General Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004).  In addition, the Board notes that the Court held that 
"the statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).  In this case, the Veteran's claim for service 
connection for a right foot disability was granted and an initial 
10 percent rating was assigned in the January 2005 rating 
decision on appeal.  Therefore, as the Veteran has appealed with 
respect to the initially assigned rating, no additional 38 
U.S.C.A. § 5103(a) notice is required because the purpose that 
the notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).   

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A.  In particular, the 
information and evidence associated with the claims file consists 
of the Veteran's service records, post-service private and VA 
treatment records and reports, and written statements submitted 
by the Veteran in support of her claim.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide her pending appeal.  Additionally, the Veteran was 
provided with VA examinations in January 2003 and March 2008 in 
order to assess the severity of her service-connected right foot 
disability.  Neither the Veteran nor her representative have 
argued that such examinations are inadequate for rating purposes.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of her claim.

II.  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibits symptoms that would warrant different evaluations during 
the course of the appeal, the assignment of staged ratings is 
appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Relevant to the evaluation of orthopedic disabilities, in 
determining the degree of limitation of motion, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Veteran is service-connected for right foot plantar fasciitis 
with intermetatarsal Morton's neuroma, which has been assigned a 
10 percent disability rating under Diagnostic Code 5279.  
Diagnostic Code 5279 provides a single 10 percent disability 
rating for anterior metatarsalgia (Morton's disease), whether 
unilateral or bilateral.  38 C.F.R. § 4.71a.  As the Veteran's 
right foot disability has already been evaluated as 10 percent 
disabling, no higher evaluation is available under Diagnostic 
Code 5279.  

In this regard, the Board notes that the Veteran's disability 
could be evaluated under other Diagnostic Codes pertaining to the 
foot.  Diagnostic Code 5276 is applicable to disabilities related 
to acquired flatfoot, and Diagnostic Code 5284 is applicable to 
disabilities related to foot injuries.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5284.

Here, the Board finds that the assignment of a particular 
Diagnostic Code is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  In reviewing the 
claim for a higher rating, the Board must consider which  
Diagnostic Code or Codes are most appropriate for application of 
an appellant's case and provide an explanation for the 
conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5276 provides a 10 percent rating for unilateral 
or bilateral pes planus that is moderate in severity and 
manifested by symptomatology such as weight- bearing line over or 
medial to great toe, inward bowing of the tendo achilles, pain on 
manipulation and use of the feet.  A 20 percent rating is 
assigned for unilateral pes planus manifested by severe symptoms 
such as objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities.  
Lastly, Diagnostic Code 5276 provides for a 30 percent disability 
rating for unilateral symptoms that are considered to be 
pronounced, such as marked pronation, extreme tenderness of the 
plantar surface of the foot, marked inward displacement and 
severe spasm of the tendo achilles on manipulation, not improved 
by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Under Diagnostic Code 5284, a 10 percent evaluation is in order 
for symptomatology reflective of a moderate foot injury; a 20 
percent evaluation is warranted for a moderately-severe foot 
injury; and a 30 percent evaluation for a severe foot injury.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.

In this case, the evidence of record fails to demonstrate 
objective manifestations reflective of severe symptoms of 
unilateral pes planus, such as objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, and 
characteristic callosities, or  more nearly approximate a 
moderately-severe foot injury. 

The medical evidence in this case consists of post-service 
treatment records and VA examination reports dated in January 
2003, January 2005, and March 2008.  Post-service treatment 
records reflect complaints of pain and inability to bear weight 
on the bottom of the foot.  On examination, tenderness has been 
noted; however, sensation, vascular, and motor function of the 
Veteran's right foot have been noted to be intact.  Likewise, X-
rays were normal. 

During the January 2003 examination, the Veteran reported pain in 
her right foot and that she took Tylenol for the condition.  The 
Veteran reported decreased pain since discharge from the 
military.  She also indicated that she had undergone physical 
therapy.  The Veteran denied swelling and was noted to be wearing 
a walking boot.  She was also noted to have had inserts made for 
her shoes.  Upon examination, the Veteran was indicated to have 
pain on palpation of the plantar aspect over the metatarsal 
heads, but no other symptoms were indicated.  The Veteran was 
diagnosed with chronic metatarsalgia of the right foot.

The Veteran was again provided with a VA examination in January 
2005.  The examiner indicated that the Veteran's claims file had 
been reviewed, but the Veteran was not physically examined for 
the report.  The Veteran was noted to have had right foot pain 
going back some years.  Her medical history and past diagnoses 
were noted in the report and the examiner indicated that the 
Veteran had an extensive amount of right foot problems over the 
years, continuing after her time in the military.  The examiner 
noted that the Veteran had specific diagnoses of right foot 
plantar fasciitis, overuse syndrome, tendinitis, and questionable 
Morton's neuroma and capsulitis.  The examiner stated that it was 
at least as likely as not that the Veteran's ongoing right foot 
problems were related to the foot condition she had in service.

Finally, the Veteran was most recently examined for her right 
foot in March 2008.  The Veteran reported that her condition 
began in 2001 and that she could stand on her toes, wear heels, 
or run.  She reported constant pain associated with standing, 
walking, and rest of the right foot.  The Veteran did not report 
any weakness or fatigability, and did not indicate that she was 
undergoing any current treatment for her condition.  The Veteran 
was issued shoes, but she indicated that they were ineffective as 
a corrective device.  She stated that she could walk 10-15 
minutes at a time and walk 2 hours in an 8 hour period.  Upon 
examination, the Veteran was unable to toe walk, but was able to 
walk heel to heel and heel to toe without much difficulty.  
Examination of the feet found no objective evidence of painful 
motion, edema, or instability.  There was tenderness at the 
distal second metatarsal, and lateral squeeze compression was 
positive to the second metatarsal.  There was no evidence of 
abnormal weight bearing, and no evidence of callosites, ulcers or 
deformities.  There was normal wear on both shoes.  X-rays 
indicated normal right foot.  The Veteran was diagnosed with 
service-connected right foot condition identified as plantar 
fasciitis with intermetatarsal Morton neuroma.

Based on the foregoing, a higher initial evaluation is not 
warranted for the Veteran's right foot plantar fasciitis.  The 
Veteran's symptoms noted above, consisting solely of pain and 
tenderness, do not indicate severe symptoms of unilateral pes 
planus such as objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities, or 
more nearly approximate a moderately-severe foot injury.  The 
Board also finds that the Veteran's disability does not warrant 
higher evaluations under the other Diagnostic Codes pertaining to 
the foot, as there is no evidence of acquired claw foot with all 
toes tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads, unilateral hallux valgus, 
unilateral severe hallux rigidus, hammer toes, or malunion or 
nonunion of tarsal or metatarsal bones.  See  38 U.S.C.A. § 
4.71a, Diagnostic Codes 5277-78, 5280-83.

In addition, as the objective evidence fails to show that the 
Veteran experiences additional functional loss as a result of her 
service-connected right foot disability, the Board finds that 
consideration of the assignment of an increased evaluation on 
this basis is not warranted.  See DeLuca, supra.

The Board has considered whether staged ratings under Fenderson, 
supra, are appropriate for the Veteran's service-connected 
bilateral foot disability; however, the Board finds that her 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is not 
warranted. 

The Board has also considered whether an extra-schedular 
disability rating is warranted.  An extra-schedular disability 
rating is assigned if the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected right foot 
disability with the established criteria found in the rating 
schedule.  The Board finds that the Veteran's right foot 
symptomatology is fully addressed by the rating criteria under 
which such disability is rated.  There are no additional symptoms 
of her right foot disability that are not addressed by the rating 
schedule.  Therefore, the Board finds that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology for her service-connected disability.  As such, 
the Board finds that the rating schedule is adequate to evaluate 
the Veteran's disability picture.  Moreover, to the extent that 
the Veteran's right foot disability may interfere with her 
employability, such interference is addressed by the schedular 
rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Therefore, the Board finds that there are no attendant thereto 
related factors such as marked interference with employment or 
frequent periods of hospitalization.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability. Id. 

In this case, the Board finds that a claim for a TDIU was not 
expressly raised by the Veteran or reasonably raised by the 
record.  In this regard, while the record reflects that the 
Veteran has been unemployed since July 2006 and she has stated 
that her right foot disability interferes with her ability to sit 
for an 8 hour day, the evidence reveals that she quit her job due 
to an inability to handle stress.  Therefore, the Board finds 
that the Veteran's right foot disability does not render her 
unemployable.

Moreover, insofar as the Veteran's right foot disability 
interferes with her employability, the Board finds that such is 
contemplated by her assigned evaluation under the rating 
schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, 
the Board finds that a claim for TDIU has not been raised by the 
record.

The Board has also considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the evidence is 
against the Veteran's claim for an initial rating in excess of 10 
percent for her right foot disability.  Therefore, the benefit of 
the doubt doctrine is not applicable in the instant appeal and 
her initial rating claim must be denied. 38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.




ORDER

An initial rating in excess of 10 percent for right foot plantar 
fasciitis with intermetatarsal Morton's neuroma is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


